UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-6980


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

HAROLD DWIGHT WOOTEN,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
District Judge. (1:98-cr-00094-JAB-1)


Submitted:   September 24, 2013          Decided:   September 27, 2013


Before NIEMEYER and     THACKER,   Circuit   Judges,   and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Harold Dwight Wooten, Appellant         Pro Se.       Robert Michael
Hamilton, Assistant United States       Attorney,   Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Harold   Dwight   Wooten       appeals   the   district    court’s

order    denying   his    motion   for   a    sentence   reduction      under   18

U.S.C.    §    3582(c)(2)    (2006).         Wooten    relied   on   Sentencing

Guidelines Amendment 750 for his motion.                  The district court

denied relief because the Amendment did not result in a change

to Wooten’s Guidelines range.            We have reviewed the record and

find no error.         Accordingly, we affirm.         We dispense with oral

argument because the facts and legal contentions are adequately

presented in the material before this court and argument will

not aid the decisional process.


                                                                        AFFIRMED




                                         2